[Cite as Disciplinary Counsel v. Horan, 123 Ohio St. 3d 60, 2009-Ohio-4177.]




                         DISCIPLINARY COUNSEL v. HORAN.
 [Cite as Disciplinary Counsel v. Horan, 123 Ohio St. 3d 60, 2009-Ohio-4177.]
Attorneys — Misconduct — Default — Felony indictment — Deception —
        Multiple violations of the rules of the profession — Disbarment is the
        presumptive disciplinary measure for collecting fees without performing
        services.
    (No. 2009-0394 — Submitted April 8, 2009 — Decided August 26, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-052.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Karan Marie Horan of Middletown, Ohio, Attorney
Registration No. 0040872, was admitted to the practice of law in Ohio in 1988.
On December 4, 2007, we imposed an attorney-registration suspension on
respondent’s license to practice law. In re Attorney Registration Suspension, 116
Ohio St. 3d 1420, 2007-Ohio-6463, 877 N.E.2d 305. Respondent’s whereabouts
are unknown.        The Board of Commissioners on Grievances and Discipline
recommends that we permanently disbar respondent, based on findings that she
has been indicted on several felony charges and that she accepted payment from
clients and failed to take action on their behalf, failed to advise a client that she
did not maintain malpractice insurance, converted funds of a minor that she held
in her capacity as guardian ad litem, and failed to respond during the investigation
of this misconduct. We accept the board’s findings of professional misconduct
and recommendation for permanent disbarment.
        {¶ 2} Relator, Disciplinary Counsel, charged respondent in an eight-
count complaint with multiple violations of the Rules of Professional Conduct, the
                            SUPREME COURT OF OHIO




Code of Professional Responsibility (in effect until February 1, 2007), and
Gov.Bar R. V(4)(G) (requiring an attorney’s cooperation in a disciplinary
investigation). A complaint was sent to the respondent’s last known place of
employment and last known residence, but according to the Butler County
Sheriff’s Office, respondent has left the country, has given no forwarding address,
and has not returned. On September 22, 2008, service was made upon the clerk of
the Supreme Court pursuant to Gov.Bar R. V(11)(B) (designating the clerk of the
Supreme Court as agent for service when an attorney conceals his or her
whereabouts).    Relator subsequently filed a motion for default pursuant to
Gov.Bar R. V(6)(F).      A master commissioner appointed by the Board of
Commissioners on Grievances and Discipline granted the motion and
recommended that respondent be permanently disbarred. The board concurred.
                                   Misconduct
                                     Count I
       {¶ 3} On November 21, 2007, respondent was indicted by a Butler
County grand jury on 28 counts of tampering with records, one count of forgery,
and one count of grand theft, all stemming from the following conduct.          In
response to an inquiry from another attorney, the Butler County Court of
Common Pleas contacted the Butler County Sheriff’s Office, which discovered
that respondent had altered many fee applications to cover court-appointed work
(worth several thousand dollars) by replacing other attorneys’ names and
addresses with the name “Jeff Stone,” an attorney who once practiced law in
Ohio, and including her home address. It was also discovered that respondent had
altered fee applications for services she performed on behalf of indigent
defendants. The original amounts that respondent had requested for her services
had been reduced by the court because her applications had been filed late;
however, respondent whited out the reduced compensation granted by the court
and replaced these lower figures with the original amounts.




                                        2
                                 January Term, 2009




        {¶ 4} The board found that by committing these acts, respondent violated
Prof.Cond.R. 8.4(b) (prohibiting attorneys from committing illegal acts that
reflect adversely on their honesty or trustworthiness), 8.4(c) (prohibiting attorneys
from engaging in conduct that involves dishonesty, fraud, deceit, or
misrepresentation), and 8.4(h) (prohibiting attorneys from engaging in conduct
that adversely reflects on their fitness to practice law).
                                       Count II
        {¶ 5} On March 14, 2007, respondent was hired by Judith Crocker to
represent her in a divorce action. Respondent received $1,125 from her client and
filed an initial complaint.     But respondent did not appear at a scheduling
conference on November 29, 2007, and the client has since been unable to contact
respondent or obtain any refund. And rather than depositing the unearned funds
into a lawyer’s trust account, respondent signed the client’s check over to a
relative.
        {¶ 6} The board found that respondent’s failure to take action on her
client’s behalf, keep her reasonably informed, and respond to reasonable requests
about her case were violations of Prof.Cond.R. 1.3 (requiring an attorney to act
with reasonable diligence and promptness in representing a client), 1.4(a)(3)
(requiring an attorney to keep clients reasonably informed about the status of their
cases), and 1.4(a)(4) (requiring attorneys to comply as soon as practicable with
reasonable requests for information from a client). The board also found that by
failing to hold her client’s money in a separate trust account, respondent violated
Prof.Cond.R. 1.15(a) (requiring attorneys to maintain clients’ funds in a client
trust account). Additionally, the board found that respondent’s conduct reflected
negatively on her fitness to practice law, in violation of Prof.Cond.R. 8.4(h), and
that her failure to respond to multiple inquiries from the board was equivalent to a
failure to cooperate in the investigation, which constitutes a violation of Gov.Bar
R. V(4)(G).



                                           3
                             SUPREME COURT OF OHIO




                                     Count III
          {¶ 7} On August 23, 2007, respondent was hired to represent Steven
Swem in a felony criminal matter.        Swem’s mother, Mary Sheets, and her
husband paid respondent a $10,000 retainer by cashier’s check, which respondent
signed over to a relative. Respondent failed to appear for a preliminary hearing,
although another attorney appeared on her behalf. Swem’s mother hired a new
attorney to represent him and has not heard from respondent since before the first
hearing. Nor has she received any refund of the fees paid.
          {¶ 8} The board found respondent’s conduct to be in violation of
Prof.Cond.R. 1.3, 1.4(a)(3), 1.4(a)(4), 1.15(a), 8.4(c), and 8.4(h), and Gov.Bar R.
V(4)(G).
                                     Count IV
          {¶ 9} In August 2006, Kenneth Hollon, who had recently experienced a
reduction in income, paid respondent $1,000 to assist him in reducing his child-
support obligation. According to the client, respondent informed him that “she
could not file the case immediately because the court was too busy to accept it”
and that he “would have to wait.” Respondent took no further action, ignored the
client’s repeated attempts to contact her, and did not refund any of the $1,000.
Respondent never filed any motion to reduce her client’s child-support obligation,
and the Butler County Child Support Enforcement Agency later found him to be
in default of the unreduced child-support order.       The agency suspended his
driver’s license, and he accrued a child-support arrearage of approximately
$4,000.
       {¶ 10} The board found that respondent’s conduct and failure to respond
to inquiries violated Prof.Cond.R. 1.3, 1.4(a)(3), 1.4(a)(4), 8.4(c), and 8.4(h), and
Gov.Bar R. V(4)(G).
                                      Count V




                                         4
                                January Term, 2009




       {¶ 11} In 2003, respondent was hired to represent Lynn Collins and her
husband as plaintiffs in a defamation case. The couple paid respondent a total of
$5,280. Respondent initially defended a civil protection order and wrote the
opposing party a letter requesting that he refrain from making slanderous
comments. Respondent then told her client that a lawsuit had been filed in the
Preble County Court of Common Pleas but that the court was too busy to hear the
case and suggested that it be transferred to Butler County. Respondent requested
and received additional fees to transfer the case, yet took no action. Later it was
discovered that no lawsuit had been filed in either Preble County or Butler
County.
       {¶ 12} The board found that respondent had violated Prof.Cond.R. 1.3,
1.4(a)(3), 1.4(a)(4), 8.4(c), and 8.4(h), and Gov.Bar R. V(4)(G).
                                     Count VI
       {¶ 13} On June 27, 2007, Christina Kennedy hired respondent to represent
her in a custody matter. She paid respondent $3,000; however, respondent failed
to appear at the custody hearing. The client attempted to contact respondent after
the hearing, but learned that respondent had left the country.          In addition,
respondent failed to attend a hearing regarding a traffic matter for which the client
had retained her.
       {¶ 14} The board found that respondent had violated Prof.Cond.R. 1.3,
1.4(a)(3), 1.4(a)(4), 8.4(c), and 8.4(h), and Gov.Bar R. V(4)(G).
                                     Count VII
       {¶ 15} In 2003, Mona Hamilton sued respondent for legal malpractice
stemming from a divorce proceeding she failed to handle properly. In 2006, a
settlement of $500,000 was agreed to and reduced to judgment, but the sum
remains uncollected, in part because respondent did not carry malpractice
insurance.   During the original divorce proceedings, respondent neglected to
inform her client that she did not carry malpractice insurance.



                                         5
                                SUPREME COURT OF OHIO




        {¶ 16} The board found this omission to be a violation of DR 1-104(A)
(requiring an attorney to inform a client if the attorney does not maintain
professional-liability insurance of at least $100,000 per occurrence and $300,000
in the aggregate).1 Also, the board found a violation of Gov.Bar R. V(4)(G) based
on respondent’s failure to reply to relator’s inquiries.
                                         Count VIII
        {¶ 17} In 1995, respondent was named guardian ad litem in charge of a
minor beneficiary’s trust account by the Butler County Court of Common Pleas.
The funds were to be paid to the beneficiary on his 18th birthday. Since turning
18, the beneficiary has unsuccessfully attempted to contact respondent regarding
his trust and has been unable to locate the money.
        {¶ 18} The board found that respondent’s actions constituted violations of
DR 9-102(B)(3) (requiring the maintenance of complete records of all funds,
securities, and other properties of a client in an attorney’s possession) and 9-
102(B)(4) (requiring prompt payment or delivery of a client’s the funds,
securities, or other properties in the possession of the lawyer), in addition to
Gov.Bar R. V(4)(G).
                                          Sanction
        {¶ 19} Relator requests that respondent be permanently disbarred, and the
master commissioner concurs. The board adopted the master commissioner’s
finding, and it recommends that we permanently disbar respondent from
practicing law in Ohio.         In determining the appropriate sanction, the board
considers the aggravating and mitigating factors enumerated in Section 10 of the
Rules and Regulations Governing Procedure on Complaints and Hearings Before
the Board of Commissioners on Grievances and Discipline Regulations (“BCGD
Proc.Reg.”). See Columbus Bar Assn. v. Moushey, 104 Ohio St. 3d 427, 2004-

1. Conduct in Count VII occurred before February 1, 2007, and therefore is governed by the Code
of Professional Responsibility.




                                              6
                                January Term, 2009




Ohio-6897, 819 N.E.2d 1112, ¶ 12. The board takes into account many factors,
including selfish motive, pattern of misconduct, number of offenses, lack of
cooperation in the disciplinary process, failure to acknowledge wrongful conduct,
the victims’ vulnerability, the harm these victims suffered, and failure to make
restitution. BCGD Proc.Reg. 10(B)(1)(b), (c), (d), (e), (g), (h), and (i).
       {¶ 20} Respondent took advantage of vulnerable clients, including a
teenage beneficiary, for her own monetary gain. BCGD Proc.Reg. 10(B)(1)(h).
Her actions represented a pattern of behavior. BCGD Proc.Reg. 10(B)(1)(c).
Respondent’s misconduct resulted in financial hardship for her clients, some of
whom had to retain new counsel for services they had already paid respondent to
perform. BCGD Proc.Reg. 10(B)(1)(h).
       {¶ 21} Respondent also took advantage of Ohio’s system of indigent
representation, a system with limited resources, by falsifying documents in order
to collect fees she did not earn. BCGD Proc.Reg. 10(B)(1)(b). She converted the
funds of a minor for whom she served as guardian ad litem and thus abused her
fiduciary position. Id. She has made no attempt to refund any of the fees she
collected and has expressed no remorse for her behavior.           BCGD Proc.Reg.
10(B)(1)(g) and (i). Furthermore, respondent has ignored all the board’s attempts
to contact her and has evidently fled the country to avoid criminal charges.
BCGD Proc.Reg. 10(B)(1)(e). The board is not aware of mental illness, substance
abuse, or any other mitigating factors. See BCGD Proc.Reg. 10(B)(2).
       {¶ 22} “Taking retainers and failing to carry out contracts of employment
is tantamount to theft of the fee from the client.” Cincinnati Bar Assn. v. Weaver,
102 Ohio St. 3d 264, 2004-Ohio-2683, 809 N.E.2d 1113, ¶ 16.                   Permanent
disbarment is the “presumptive disciplinary measure” for such misconduct. Id.
Respondent repeatedly collected fees from clients without performing any of the
services she agreed to perform. Moreover, she regularly misrepresented the status
of her clients’ cases and made no effort to refund any of the fees paid.



                                          7
                             SUPREME COURT OF OHIO




Respondent also deceived and exploited Butler County by falsifying documents to
receive compensation she did not earn.
       {¶ 23} The board recommends that respondent be permanently disbarred.
“Disbarment is the only appropriate sanction” when an attorney commits
“multiple acts of dishonesty” and “callous[ly] disregard[s]” his or her
responsibility to “clients, the judicial system, and the legal profession.”
Disciplinary Counsel v. Lentes, 120 Ohio St. 3d 431, 2008-Ohio-6355, 900 N.E.2d
167, ¶ 33. Therefore, we accept the board’s recommendation. Accordingly,
respondent is hereby permanently disbarred from the practice of law in Ohio.
Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
                            ______________________




                                            8